Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 12/14/2020 has been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,294,425. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar subject matter as shown in the table below. The only difference is that the present application is broader because it does not include detailed features as the patents. At the time the invention was made, one of ordinary skill in the art would have been motivated to broaden the claims as a matter of design choice.
Present Application 
U.S. Patent No. 9,294,425
determining that a message includes an indicator to store the message for is a specified time period; storing the message in a volatile memory based on the determination; and copying  the message from the volatile memory to a non-volatile memory based on not detecting a triggering event during  the specified time period.  
2.  The system of claim 1, the operations further comprising: deleting the message from the volatile memory based on detecting the triggering event prior to an expiration of the specified time period.  

3. The system of claim 1, wherein the triggering event comprises the message having been read by all specified recipients of the message.  

4. The system of claim 1, wherein the indicator is included in the message based on at least one of: a mode of operation of a client device which sent the message; a relation of the message to another message; a count of messages related to the message; a size of the message; a recipient of the message; or a subject of the message.  

5. The system of claim 4, wherein the relation of the message to the other message including the indicator comprises being part of a same conversation as the other message, and PRELIMINARY AMENDMENTPage 3 Serial Number: 16/946,310Dkt: 4218.014US5wherein the other message was deleted within the specified time period. 

6. The system of claim 4, wherein the indicator is included in the message based on a chatroom mode of operation of a client device which sent the message, the triggering event comprising exiting the chatroom mode.  
7. The system of claim 6, the operations further comprising: transmitting a warning to the client device that the message will be automatically deleted upon exiting chatroom mode.  

8. The system of claim 1, the operations further comprising: transmitting the message to a client device associated with a recipient of the message upon receipt of a request from the client device; inserting instructions in the message to instruct the client device to display the message for only a specified time period; and deleting the message from at least one of the volatile memory and the non-volatile memory based on the specified time period expiring.  



9. The system of claim 8, wherein the triggering event comprises responding to the message at the client device.  


10. A method comprising: determining that a message includes an indicator to store the message for a specified time period; storing the message in a volatile memory based on the determination; and copying the message from the volatile memory to a non-volatile memory based on not detecting a triggering event during the specified time period.  
11.  The method of claim 10, further comprising: deleting the message from the volatile memory based on detecting the triggering event prior to an expiration of the specified time period.  

12. The method of claim 10, wherein the triggering event comprises the message having been read by all specified recipients of the message.  

13. The method of claim 10, wherein the indicator is included in the message based on at least one of: a mode of operation of a client device which sent the message; a relation of the message to another message; a count of messages related to the message; a size of the message; a recipient of the message; or a subject of the message.  

14. The method of claim 13, wherein the relation of the message to the other message including the indicator comprises being part of a same conversation as the other message, and wherein the other message was deleted within the specified time period.  

15. The method of claim 13, wherein the indicator is included in the message based on a chatroom mode of operation of a client device which sent the message, the triggering event comprising exiting the chatroom mode.  
16.  The method of claim 15, further comprising: transmitting a warning to the client device that the message will be automatically deleted upon exiting chatroom mode.  

17.  The method of claim 10, further comprising: transmitting the message to a client device associated with a recipient of the message upon receipt of a request from the client device; inserting instructions in the message to instruct the client device to display the message for only a specified time period; and deleting the message from at least one of the volatile memory and the non-volatile memory based on the specified time period expiring.  



18. The method of claim 17, wherein the triggering event comprises responding to the message at the client device.  


19. A non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to perform operations comprising: determining that a message includes an indicator to store the message for a specified time period; storing the message in a volatile memory based on the determination; and copying the message from the volatile memory to a non-volatile memory based on not detecting a triggering event during the specified time period.  
20. The computer-readable medium of claim 19, the operations further comprising: deleting the message from the volatile memory based on detecting the triggering event prior to an expiration of the specified time period.

1. A server comprising: at least one
processor; a volatile memory for
storing messages received from client
devices; a non-volatile memory for
storing messages received from client
devices; and a message reception
module implemented by the at least one
processor and configured to:
store a message received from a first
client device in the volatile memory for
an extended time period based on an
indicator included in the message;
delete the message from the volatile
memory based on detection of a
triggering event; and 
copy the message from the volatile
memory to the non-volatile memory
based on not detecting the triggering
event during the extended time period.


2. The server of claim 1, wherein the
triggering event comprises the
message having been read by all
specified recipients of the message.

3. The server of claim 1, wherein the
indicator is included in the message
based on at least one of: a mode of
operation of the first client device; a
relation of the message to another
message; a count of messages
related to the message; a size of the message; a recipient of the message; or a subject of the message.


4. The server of claim 3, wherein the
relation of the message to the other
message including the indicator
comprises being part of a same
conversation as the other message
wherein the other message was
deleted within the extended time period.

5. The server of claim 3, wherein the
indicator is included in the message
based on a chatroom mode of
operation of the first client device, the
triggering event comprises exiting the
chatroom mode… 
and the messaging
module is further configured to
transmit a warning to the first client
device that the message will be
automatically deleted upon exiting
chatroom mode.

6. The server of claim 1, further
comprising a message transmission
module implemented by the at least one
processor and configured to: transmit
the message to a second client device
associated with a recipient of the
message upon receipt of a request
from said second client device;
insert instructions in the message to instruct the second client device to display the message for only a specified time period; and delete the message from at least one of the volatile memory and the non-volatile memory based on the specified time period expiring.
7. The server of claim 6, wherein the
triggering event comprises responding
to the message at the second client device.

8. A method comprising:
storing a message received from a
first client device in a volatile memory
for an extended time period based on
an indicator included in the message;
deleting the message from the volatile
memory based on detection of a
triggering event; and copying the message from the volatile
memory to a non-volatile memory
based on not detecting a specified
triggering event prior to a storage time
of the message in the volatile memory
exceeding the specified time period.



9. The method of claim 8, wherein the
triggering event comprises the message having been read by all
specified recipients of the message.

10. The method of claim 8, wherein the
indicator is included in the message
based on at least one of: a mode of
operation of the first client device; a
relation of the message to another
message; a count of messages
related to the message; a size of the
message; a recipient of the message;
or a subject of the message.


11. The method of claim 10, wherein the
relation of the message to the other
message including the indicator
comprises being part of a same
conversation as the other message
wherein the other message was deleted within the extended time period.

12. The method of claim 10, wherein the indicator is included in the message based on a chatroom mode of operation of the first client device, the triggering event comprises exiting the chatroom mode and the messaging module is further configured to transmit a warning to the first client device that the message will be automatically deleted upon exiting
chatroom mode.


13. The method of claim 8, further
comprising: transmitting the message
to a second client device associated
with a recipient of the message upon
receipt of a request from said second
client device; and inserting
instructions in the message to instruct
the second client device to display the
message for only a specified time
period; and deleting the message
from at least one of the volatile
memory and the non-volatile memory
based on the specified time period
expiring.

14. The method of claim 13, wherein
the triggering event comprises
responding to the message at the
second client device.

15. A non-transitory computer-
readable medium storing program code which, when executed, is operative to cause a computing device to perform the steps of:
storing a message received from a
first client device in a volatile memory
for an extended time period based on
an indicator included in the message;

deleting the message from the volatile
memory based on detection of a
triggering event; and

copying the message from the volatile
memory to a non-volatile memory
based on not detecting a specified
triggering event prior to a storage time
of the message in the volatile memory
exceeding the specified time period.




Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1-15 of U.S. Patent No.9,584,456. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar subject matter as shown in the table below. The only difference is that the present application is broader because it does not include detailed features as the patents. At the time the invention was made, one of ordinary skill in the art would have been motivated to broaden the claims as a matter of design choice.
Present Application
U.S. Patent No. 9,584,456
1. A system comprising: a processor; and a memory storing instructions that, when executed by the processor, configure the processor to perform operations comprising: determining that a message includes an indicator to store the message for is a specified time period; storing the message in a volatile memory based on the determination; and copying  the message from the volatile memory to a non-volatile memory based on not detecting a triggering event during  the specified time period.  






2.  The system of claim 1, the operations further comprising: deleting the message from the volatile memory based on detecting the triggering event prior to an expiration of the specified time period.  




3. The system of claim 1, wherein the triggering event comprises the message having been read by all specified recipients of the message.  

4. The system of claim 1, wherein the indicator is included in the message based on at least one of: a mode of operation of a client device which sent the message; a relation of the message to another message; a count of messages related to the message; a size of the message; a recipient of the message; or a subject of the message.  

5. The system of claim 4, wherein the relation of the message to the other message including the indicator comprises being part of a same conversation as the other message, and PRELIMINARY AMENDMENTPage 3 Serial Number: 16/946,310Dkt: 4218.014US5wherein the other message was deleted within the specified time period. 

6. The system of claim 4, wherein the indicator is included in the message based on a chatroom mode of operation of a client device which sent the message, the triggering event comprising exiting the chatroom mode.  




7. The system of claim 6, the operations further comprising: transmitting a warning to the client device that the message will be automatically deleted upon exiting chatroom mode.  

8. The system of claim 1, the operations further comprising: transmitting the message to a client device associated with a recipient of the message upon receipt of a request from the client device; inserting instructions in the message to instruct the client device to display the message for only a specified time period; and deleting the message from at least one of the volatile memory and the non-volatile memory based on the specified time period expiring.  

9. The system of claim 8, wherein the triggering event comprises responding to the message at the client device.  

10. A method comprising: determining that a message includes an indicator to store the message for a specified time period; storing the message in a volatile memory based on the determination; and copying the message from the volatile memory to a non-volatile memory based on not detecting a triggering event during the specified time period.  
11.  The method of claim 10, further comprising: deleting the message from the volatile memory based on detecting the triggering event prior to an expiration of the specified time period.  






12. The method of claim 10, wherein the triggering event comprises the message having been read by all specified recipients of the message.  

13. The method of claim 10, wherein the indicator is included in the message based on at least one of: a mode of operation of a client device which sent the message; a relation of the message to another message; a count of messages related to the message; a size of the message; a recipient of the message; or a subject of the message.  
14. The method of claim 13, wherein the relation of the message to the other message including the indicator comprises being part of a same conversation as the other message, and wherein the other message was deleted within the specified time period.  

15. The method of claim 13, wherein the indicator is included in the message based on a chatroom mode of operation of a client device which sent the message, the triggering event comprising exiting the chatroom mode.  
16.  The method of claim 15, further comprising: transmitting a warning to the client device that the message will be automatically deleted upon exiting chatroom mode.  

17.  The method of claim 10, further comprising: transmitting the message to a client device associated with a recipient of the message upon receipt of a request from the client device; inserting instructions in the message to instruct the client device to display the message for only a specified time period; and deleting the message from at least one of the volatile memory and the non-volatile memory based on the specified time period expiring.  



18. The method of claim 17, wherein the triggering event comprises responding to the message at the client device.  

19. A non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to perform operations comprising: determining that a message includes an indicator to store the message for a specified time period; storing the message in a volatile memory based on the determination; and copying the message from the volatile memory to a non-volatile memory based on not detecting a triggering event during the specified time period.  
20. The computer-readable medium of claim 19, the operations further comprising: deleting the message from the volatile memory based on detecting the triggering event prior to an expiration of the specified time period.

1. A system comprising: a storage
including a volatile memory and anon-volatile memory; and a message
reception module comprising at least
one processor and configured to: receive
a message from a first communication
device; determine that the message is part of a conversation that includes a
previous message that was stored in
the storage for less than a specified
time period; store the message in the volatile memory based on the determination; and copy the message from the volatile memory to the non-volatile memory based on not detecting a specified triggering event prior to a storage time of the message in the volatile memory exceeding the specified time period. 

2. The system of claim 1, wherein the
message reception module is further
configured to delete the message from
the volatile memory based on
detecting the triggering event prior to
a storage time of the message in the
volatile memory exceeding the specified time period.


3. The system of claim 1, wherein the
triggering event comprises the
message having been read by all
specified recipients of the message.

4. The system of claim 1, wherein the
message is stored in the volatile
memory based on: a mode of operation of the first client device; a count of
messages in the conversation; a size
of the message; a recipient of the
message; or a subject of the message. 













5. The system of claim 4, wherein the
mode of operation of the first
client device comprises a chatroom
mode of operation, the triggering
event comprises exiting the chatroom
mode and the messaging module is
further configured to transmit a
warning to the first client device that
the message will be automatically deleted upon exiting chatroom mode.

6. The system of claim 2, further
comprising a message transmission
module implemented by the at least one
processor and configured to: transmit
the message to a second client
device associated with a recipient of
the message upon receipt of a
request from said second client
device; insert instructions
into the message to instruct the
second client device to display the
message for only a predetermined
time period; and delete the message
from at least one of the volatile
memory and the non-volatile memory
based on the specified time
period expiring.

7. The system of claim 6, wherein the
triggering event comprises
responding to the message at the
second client device.

8. A method comprising: receiving a
message from a first communication
device; determining that the message is part of a conversation that includes a previous message that was stored in
a storage for less than a specified time period; store the message in a volatile memory of the storage based on the determination; and copy the message from the volatile memory to a non-volatile memory of the storage based on not detecting a specified triggering event prior to expiration of the specified time period.
9. The method of claim 8, further
comprising deleting the message from
the volatile memory based on
detecting the triggering event prior to
expiration of the specified time
period.



10. The method of claim 8, wherein the
triggering event comprises the
message having been read by all
specified recipients of the message.

11. The method of claim 8, wherein the
message is stored in the volatile
memory based on: a mode of
operation of the first client device; a count of messages in the conversation; a size of the message;
a recipient of the message; or a subject of the message.









12. The method of claim 11, wherein
the mode of operation of the first
client device comprises a chatroom
mode of operation and the triggering
event comprises exiting the chatroom
mode, the method further comprising
transmitting a warning to the first
client device that the message will be
automatically deleted upon exiting
chatroom mode.



13. The method of claim 9, further
comprising: transmitting the message
to a second client device associated
with a recipient of the message upon
receipt of a request from said second
client device; inserting instructions
into the message to instruct the
second client device to display the
message for only a predetermined
time period; and deleting the
message from at least one of the
volatile memory and the non-volatile
memory based on the specified time
period expiring.

14. The method of claim 13, wherein
the triggering event comprises
responding to the message at the
second client device.
15. A non-transitory computer-readable
medium storing program code which,
when executed, is operative to cause a
computing device to perform operations
comprising: receiving a message from a
first communication device;
determining that the message is part
of a conversation that includes a
previous message that was stored in
a storage for less than a specified
time period;
store the message in a volatile
memory of the storage based on the
determination; and
copy the message from the volatile
memory to a non-volatile memory of
the storage based on not detecting a
specified triggering event prior to
expiration of the specified time
period.






Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,097,497. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar subject matter as shown in the table below. The only difference is that the present application is broader because it does not include detailed features as the patents. At the time the invention was made, one of ordinary skill in the art would have been motivated to broaden the claims as a matter of design choice.
Present Application
U.S. Patent No. 10,097,497
1. A system comprising: a processor; and a memory storing instructions that, when executed by the processor, configure the processor to perform operations comprising: determining that a message includes an indicator to store the message for is a specified time period; storing the message in a volatile memory based on the determination; and copying  the message from the volatile memory to a non-volatile memory based on not detecting a triggering event during  the specified time period.  









2.  The system of claim 1, the operations further comprising: deleting the message from the volatile memory based on detecting the triggering event prior to an expiration of the specified time period.  




3. The system of claim 1, wherein the triggering event comprises the message having been read by all specified recipients of the message.  


4. The system of claim 1, wherein the indicator is included in the message based on at least one of: a mode of operation of a client device which sent the message; a relation of the message to another message; a count of messages related to the message; a size of the message; a recipient of the message; or a subject of the message.  

5. The system of claim 4, wherein the relation of the message to the other message including the indicator comprises being part of a same conversation as the other message, and PRELIMINARY AMENDMENTPage 3 Serial Number: 16/946,310Dkt: 4218.014US5wherein the other message was deleted within the specified time period. 
6. The system of claim 4, wherein the indicator is included in the message based on a chatroom mode of operation of a client device which sent the message, the triggering event comprising exiting the chatroom mode.  
7. The system of claim 6, the operations further comprising: transmitting a warning to the client device that the message will be automatically deleted upon exiting chatroom mode.  

8. The system of claim 1, the operations further comprising: transmitting the message to a client device associated with a recipient of the message upon receipt of a request from the client device; inserting instructions in the message to instruct the client device to display the message for only a specified time period; and deleting the message from at least one of the volatile memory and the non-volatile memory based on the specified time period expiring.  




9. The system of claim 8, wherein the triggering event comprises responding to the message at the client device.  


10. A method comprising: determining that a message includes an indicator to store the message for a specified time period; storing the message in a volatile memory based on the determination; and copying the message from the volatile memory to a non-volatile memory based on not detecting a triggering event during the specified time period.  









11.  The method of claim 10, further comprising: deleting the message from the volatile memory based on detecting the triggering event prior to an expiration of the specified time period.  

12. The method of claim 10, wherein the triggering event comprises the message having been read by all specified recipients of the message.  


13. The method of claim 10, wherein the indicator is included in the message based on at least one of: a mode of operation of a client device which sent the message; a relation of the message to another message; a count of messages related to the message; a size of the message; a recipient of the message; or a subject of the message.  
14. The method of claim 13, wherein the relation of the message to the other message including the indicator comprises being part of a same conversation as the other message, and wherein the other message was deleted within the specified time period.  

15. The method of claim 13, wherein the indicator is included in the message based on a chatroom mode of operation of a client device which sent the message, the triggering event comprising exiting the chatroom mode.  
16.  The method of claim 15, further comprising: transmitting a warning to the client device that the message will be automatically deleted upon exiting chatroom mode.  

17.  The method of claim 10, further comprising: transmitting the message to a client device associated with a recipient of the message upon receipt of a request from the client device; inserting instructions in the message to instruct the client device to display the message for only a specified time period; and deleting the message from at least one of the volatile memory and the non-volatile memory based on the specified time period expiring.  



18. The method of claim 17, wherein the triggering event comprises responding to the message at the client device.  


19. A non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to perform operations comprising: determining that a message includes an indicator to store the message for a specified time period; storing the message in a volatile memory based on the determination; and copying the message from the volatile memory to a non-volatile memory based on not detecting a triggering event during the specified time period.  
20. The computer-readable medium of claim 19, the operations further comprising: deleting the message from the volatile memory based on detecting the triggering event prior to an expiration of the specified time period.

1.  A system comprising: a hardware processor;  a memory comprising 
instructions which, when executed by the processor, cause the system to: 
store messages received from client devices in a volatile memory for a standard time period;  move the stored messages to a non-volatile memory after they have been stored in the volatile memory for the standard time period;  determine that a first message stored in the volatile memory includes an indicator for extended storage in the volatile memory;  move the first message from the volatile memory to the non-volatile memory after it has been stored in the volatile memory for an extended time period that is longer than the standard time period;  and delete the stored messages from the volatile or non-volatile memory based on detection of a triggering event. 
 
2.  The system of claim 1, further comprising instructions which, when 
executed by the processor, cause the system to delete the first message from 
the volatile memory based on detecting the triggering event prior to a storage time of the first message in the volatile memory exceeding the extended time period. 
 
3.  The system of claim 1, wherein the triggering event comprises the first 
message having been read by all specified recipients of the first message. 
 
4.  The system of claim 1, wherein the first message is stored in the 
volatile memory based on: a mode of operation of the first client device;  a 
count of messages in a conversation including the first message;  a size of the first message;  a recipient of the first message;  or a subject of the first 
message. 
 

5.  The system of claim 4, wherein the mode of operation of the first 
client device comprises a chatroom mode of operation, the triggering event comprises exiting the chatroom mode and the system further comprises instructions which, when executed by the processor, cause the system to transmit a warning to the first client device that the first message will be automatically deleted upon exiting chatroom mode. 
 








6.  The system of claim 2, further comprising instructions which, when 
executed by the processor, cause the system to: transmit the first message to a second client device associated with a recipient of the first message upon 
receipt of a request from said second client device;  insert instructions into 
the first message to instruct the second client device to display the first message for only a predetermined time period;  and delete the first message from at least one of the volatile memory and the non-volatile memory based on the extended time period expiring. 
 
7.  The system of claim 6, wherein the triggering event comprises responding to the first message at the second client device. 
 
8.  A method comprising: storing messages received from client devices in a volatile memory for a standard time period;  moving the stored messages to a non-volatile memory after they have been stored in the volatile memory for the standard time period;  determining that a first message stored in the volatile memory includes an indicator for extended storage in the volatile memory;  moving the first message from the volatile memory to the non-volatile memory after it has been stored in the volatile memory for an extended time period that is longer than the standard time period;  and deleting the stored messages from the volatile or non-volatile memory based on detection of a triggering event. 
 
9.  The method of claim 8, further comprising deleting the first message 
from the volatile memory based on detecting the triggering event prior to 
expiration of the extended time period. 
 
 
10.  The method of claim 8, wherein the triggering event comprises the 
first message having been read by all specified recipients of the first 
message. 
 
 11.  The method of claim 8, wherein the first message is stored in the 
volatile memory based on: a mode of operation of the first client device;  a 
count of messages in a conversation including the first message;  a size of the first message;  a recipient of the first message;  or a subject of the first 
message. 
 
 








12.  The method of claim 11, wherein the mode of operation of the first 
client device comprises a chatroom mode of operation and the triggering event comprises exiting the chatroom mode, the method further comprising transmitting a warning to the first client device that the first message will be automatically deleted upon exiting chatroom mode. 
 
 
13.  The method of claim 9, further comprising: transmitting the first 
message to a second client device associated with a recipient of the first 
message upon receipt of a request from said second client device;  inserting instructions into the first message to instruct the second client device to display the first message for only a predetermined time period;  and deleting the first message from at least one of the volatile memory and the non-volatile memory based on the extended time period expiring. 
 
14.  The method of claim 13, wherein the triggering event comprises 
responding to the first message at the second client device. 
 
 15.  A non-transitory computer-readable medium storing program code which, 
when executed, is operative to cause a computing device to perform operations 
comprising: 
storing messages received from client devices in a volatile memory 
for a standard time period;  
moving the stored messages to a non-volatile memory after they have been stored in the volatile memory for the standard time 
period;  determining that a first message stored in the volatile memory 
includes an indicator for extended storage in the volatile memory;  moving the first message from the volatile memory to the non-volatile memory after it has been stored in the volatile memory for an extended time period that is longer than the standard time period;  and deleting the stored messages from the volatile or non-volatile memory based on detection of a triggering event. 
 




Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No.10,715,474. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar subject matter as shown in the table below. The only difference is that the present application is broader because it does not include detailed features as the patents. At the time the invention was made, one of ordinary skill in the art would have been motivated to broaden the claims as a matter of design choice.
Present Application
U.S. Patent No. 10,715,474
1. A system comprising: a processor; and a memory storing instructions that, when executed by the processor, configure the processor to perform operations comprising: determining that a message includes an indicator to store the message for is a specified time period; storing the message in a volatile memory based on the determination; and copying  the message from the volatile memory to a non-volatile memory based on not detecting a triggering event during  the specified time period.  


2.  The system of claim 1, the operations further comprising: deleting the message from the volatile memory based on detecting the triggering event prior to an expiration of the specified time period.  


3. The system of claim 1, wherein the triggering event comprises the message having been read by all specified recipients of the message.  





4. The system of claim 1, wherein the indicator is included in the message based on at least one of: a mode of operation of a client device which sent the message; a relation of the message to another message; a count of messages related to the message; a size of the message; a recipient of the message; or a subject of the message.  

5. The system of claim 4, wherein the relation of the message to the other message including the indicator comprises being part of a same conversation as the other message, and PRELIMINARY AMENDMENTPage 3 Serial Number: 16/946,310Dkt: 4218.014US5wherein the other message was deleted within the specified time period. 

6. The system of claim 4, wherein the indicator is included in the message based on a chatroom mode of operation of a client device which sent the message, the triggering event comprising exiting the chatroom mode.  
7. The system of claim 6, the operations further comprising: transmitting a warning to the client device that the message will be automatically deleted upon exiting chatroom mode.  

8. The system of claim 1, the operations further comprising: transmitting the message to a client device associated with a recipient of the message upon receipt of a request from the client device; inserting instructions in the message to instruct the client device to display the message for only a specified time period; and deleting the message from at least one of the volatile memory and the non-volatile memory based on the specified time period expiring.  



9. The system of claim 8, wherein the triggering event comprises responding to the message at the client device.  


10. A method comprising: determining that a message includes an indicator to store the message for a specified time period; storing the message in a volatile memory based on the determination; and copying the message from the volatile memory to a non-volatile memory based on not detecting a triggering event during the specified time period.  





11.  The method of claim 10, further comprising: deleting the message from the volatile memory based on detecting the triggering event prior to an expiration of the specified time period.  


12. The method of claim 10, wherein the triggering event comprises the message having been read by all specified recipients of the message.  





13. The method of claim 10, wherein the indicator is included in the message based on at least one of: a mode of operation of a client device which sent the message; a relation of the message to another message; a count of messages related to the message; a size of the message; a recipient of the message; or a subject of the message.  

14. The method of claim 13, wherein the relation of the message to the other message including the indicator comprises being part of a same conversation as the other message, and wherein the other message was deleted within the specified time period.  

15. The method of claim 13, wherein the indicator is included in the message based on a chatroom mode of operation of a client device which sent the message, the triggering event comprising exiting the chatroom mode.  
16.  The method of claim 15, further comprising: transmitting a warning to the client device that the message will be automatically deleted upon exiting chatroom mode.  
17.  The method of claim 10, further comprising: transmitting the message to a client device associated with a recipient of the message upon receipt of a request from the client device; inserting instructions in the message to instruct the client device to display the message for only a specified time period; and deleting the message from at least one of the volatile memory and the non-volatile memory based on the specified time period expiring.  




18. The method of claim 17, wherein the triggering event comprises responding to the message at the client device.  


19. A non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to perform operations comprising: determining that a message includes an indicator to store the message for a specified time period; storing the message in a volatile memory based on the determination; and copying the message from the volatile memory to a non-volatile memory based on not detecting a triggering event during the specified time period.  
20. The computer-readable medium of claim 19, the operations further comprising: deleting the message from the volatile memory based on detecting the triggering event prior to an expiration of the specified time period.

1.  A system comprising: hardware processing circuitry configured to 
perform operations comprising: determine that a message is part of a conversation that includes a previous message that was stored for less than a specified time period;  store the message in a volatile memory based on the determination;  and copy the message from the volatile memory to a non-volatile memory based on not detecting a specified triggering event prior to a storage time of the message in the volatile memory exceeding the specified time period. 
 
2.  The system of claim 1, the operations further comprising deleting the message from the volatile memory based on detecting the triggering event prior to a storage time of the message in the volatile memory exceeding the specified time period. 
 
3.  The system of claim 1, wherein the triggering event comprises the 
message having been read by all specified recipients of the message. 
 
4.  The system of claim 1, the operations further comprising receiving the 
message from a communication device. 
 
5.  The system of claim 4, wherein the message is stored in the volatile 
memory based on: a mode of operation of the communication device;  a count of messages in the conversation;  a size of the message;  a recipient of the 
message;  or a subject of the message. 
 










6.  The system of claim 4, wherein a mode of operation of the communication 
device comprises a chatroom mode of operation, the triggering event comprises exiting the chatroom mode transmitting a warning to the communication device that the message will be automatically deleted upon exiting chatroom mode. 
 



7.  The system of claim 1, the operations further comprising transmitting 
the message to a second communication device associated with a recipient of the message upon receipt of a request from said second communication device; inserting instructions into the message to instruct the second communication device to display the message for only a predetermined time period;  and deleting the message from at least one of the volatile memory and the non-volatile memory based on the specified time period expiring. 
 
8.  The system of claim 7, wherein the triggering event comprises responding to the message at the second communication device. 
 
9.  A method comprising: determining that a message is part of a conversation that includes a previous message that was stored for less than a specified time period; storing the message in a volatile memory based on the determination;  and copying the message from the volatile memory to a non-volatile memory based on not detecting a specified triggering event prior to a storage time of the message in the volatile memory exceeding the specified time period. 
 
10.  The method of claim 9, further comprising deleting the message from the volatile memory based on detecting the triggering event prior to a storage time of the message in the volatile memory exceeding the specified time period. 
 
11.  The method of claim 9, wherein the triggering event comprises the 
message having been read by all specified recipients of the message. 
 
12.  The method of claim 9, further comprising receiving the message from a 
communication device. 
 
13.  The method of claim 12, wherein the message is stored in the volatile 
memory based on: a mode of operation of the communication device;  a count of messages in the conversation;  a size of the message;  a recipient of the 
message;  or a subject of the message. 
 











14.  The method of claim 13, wherein the mode of operation of the communication device comprises a chatroom mode of operation, the triggering event comprises exiting the chatroom mode transmitting a warning to the communication device that the message will be automatically deleted upon exiting chatroom mode. 
 



15.  The method of claim 9, further comprising transmitting the message to 
a second communication device associated with a recipient of the message upon receipt of a request from said second communication device;  inserting instructions into the message to instruct the second communication device to display the message for only a predetermined time period;  and deleting the message from at least one of the volatile memory and the non-volatile memory based on the specified time period expiring. 
 
16.  The method of claim 15, wherein the triggering event comprises responding to the message at the second communication device. 
 
17.  A non-transitory computer readable medium comprising instructions that when executed configure hardware processing circuitry to perform operations 
comprising: determining that a message is part of a conversation that includes a previous message that was stored for less than a specified time period;  storing the message in a volatile memory based on the determination;  and copying the message from the volatile memory to a non-volatile memory based on not detecting a specified triggering event prior to a storage time of the 
message in the volatile memory exceeding the specified time period. 
 



Allowable Subject Matter
Claims 1-20 would be allowed if amended/persuasively argued, and/or terminal disclaimed filed for the patents cited above. 
Claims 1-20 are allowed over prior art of record. In combination with all the limitations in the claims, the prior art of record does not teach determining that a message includes an indicator to store the message for is a specified time period; storing the message in a volatile memory based on the determination; and copying the message from the volatile memory to a non-volatile memory based on not detecting a triggering event during the specified time period.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908.  The examiner can normally be reached on M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALINA N. BOUTAH
Primary Examiner
Art Unit 2443



/ALINA A BOUTAH/           Primary Examiner, Art Unit 2443